Title: To Thomas Jefferson from George Divers, 14 July 1803
From: Divers, George
To: Jefferson, Thomas


          
            
              Dr Sir
            
            Farmington 14th. July 1803
          
          Soon after the Rect. of your favor of the 18th. May inclosing a drawing of an architrave frize & Cornice for my two fire places, I wrote you that the frize boards must be 5 f. 7 inches by 7½ inches in place of 5 f 4 I. by 6 I. as soon as they are ready & the composition ornaments are done be so good as to direct them to be ship’d to the care of either Gibson & Jefferson or Picket Pollard & Johnston of Richmond, with a request that they will give me notice when they come to hand, my workmen have but very little to do & I fear will be waiting for the ornaments, If the man who did some plastering for you or any other good plasterer can be engaged to come out here from the City of Washington I shall be glad to employ one to plaster my two Room passage & Columns, perhaps you may also have a Room or two ready, I shall be ready by the middle or the last of august at farthest. I must ask the favor of you to engage a good hand to come out, and advise me by post, when he will be here or whether such a man can be engaged or not. with respect & esteem 
          I am Dr. Sir Yr. very Hble Servt
          
            
              George Divers
            
          
        